Memorandum:
The Attorney for the Child representing the parties’ son appeals from an order that, inter alia, granted the petition of the mother seeking sole custody of the parties’ children and denied the cross petition of the father seeking sole custody of only the parties’ son. Contrary to the contention of the Attorney for the Child, Family Court properly awarded sole custody of the parties’ son to the mother. The court’s determination, based upon its assessment of the character and credibility of the witnesses, is entitled to great weight (see Matter of Green v Bontzolakes, 83 AD3d 1401 [2011], lv denied 17 NY3d 703 [2011]; Matter of Chappell v Dibble, 82 AD3d 1669 [2011]). “We will not disturb that determination inasmuch as the record establishes that it is the product of ‘careful weighing of [the] appropriate factors’ . . . , and it has a sound and substantial basis in the record” (Matter of McLeod v McLeod, 59 AD3d 1011, 1011 [2009]; see Chappell, 82 AD3d 1669). Present — Scudder, EJ., Centra, Fahey, Green and Gorski, JJ.